Motion by the appellants for reargument of an appeal from an order of the Supreme Court, Kings County, entered March 25, 1997, which was determined by decision and order of this Court dated June 8, 1998 (251 AD2d 400).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied; and it is further,
Ordered that on the Court’s own motion, its decision and order in the above-entitled matter is amended by deleting from the last sentence thereof the words “the motion was properly denied”, and substituting therefor the words “the order, which was entered on March 25, 1997, was properly made”. Mangano, P. J., Santucci, Thompson and Altman, JJ., concur.